Citation Nr: 1520025	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, and from January 2004 to March 2005.  He also had service in the Army National Guard. 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This case was previously before the Board in February 2011, March 2013 and March 2014 when the claim was remanded for further development.  A supplemental statement of the case was most recently issued in January 2015 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  A respiratory disability was not identified or noted at the time of the Veteran's entrance into active service.

2.  There is clear and unmistakable evidence that the Veteran's respiratory disability, diagnosed as allergic rhinitis and sinusitis, preexisted his active service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting respiratory disability, diagnosed as allergic rhinitis and sinusitis, was not aggravated during active service beyond its natural progression. 


CONCLUSION OF LAW

A respiratory disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

The Veteran seeks service connection for a respiratory disability.  Prior to the Veteran's active duty military service (January 2004 to March 2005), on a May 2003 Report of Medical History for Retention, he noted that he had asthma and shortness of breath as well as sinusitis and chronic or frequent colds.  An examination at that time reflected a normal clinical evaluation of his nose, sinuses, and lungs and chest.  The VA examiner noted that the Veteran had experienced recurrent sinusitis and had used antibiotics once yearly.  

Because the Veteran's nose, sinuses and lungs were evaluated as normal at service entrance, the presumption of sound condition at service entrance attaches to his nose, sinuses and lungs.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's allergic rhinitis and sinusitis clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003).  

The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's allergic rhinitis and sinusitis, has been rebutted.

As to the 'preexistence prong,' the record includes a January 2015 VA addendum opinion (inadvertently dated January 2014), with a VA examiner's conclusion that, following a review of the Veteran's medical record to include a previous May 2014 VA opinion, there was clear and unmistakable documentation of preexisting allergic rhinitis and sinusitis prior to service and it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  

Given the foregoing, to include the medical records demonstrating an already existing respiratory disability prior to entrance into his second period of active service and the VA examiner's opinion, the Board finds that the evidence clearly and unmistakably shows that the Veteran's allergic rhinitis and sinusitis existed prior to his active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

With regard to the 'aggravation prong', the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting allergic rhinitis and sinusitis were not aggravated during military service beyond its natural progression.  The January 2015 VA examiner, reiterating his May 2014 findings, opined that the Veteran's allergic rhinitis and sinusitis were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event or illness.

He rationalized that a review of the Veteran's service treatment records documents that the Veteran entered military service with a diagnosed respiratory disability, as shown by his enlistment physical dated 3/15/1990 with his answer of "yes" to having had or currently having chronic or frequent colds, sinusitis, chronic cough, and the physician's summary including no smoking, no alcohol, frequent colds and allergies, congenital lower leg deformity.

Prior to his period of active duty from January 2004 to March 2005, the VA examiner noted that the Veteran had continued with a respiratory disability, as shown on a retention physical dated May 2003 with current medications to include ephedrine (sometimes), allergies to cats, dogs, maple trees, house dust and his answer of "Yes" to seasonal asthma, shortness of breath, sinusitis, and chronic or frequent colds.  An explanation included recurring sinusitis 2 - 5 times a year.  The VA examiner noted that an examination at that time showed a normal clinical evaluation, including nose, sinuses, lungs and chest, except for bilateral bunions, scars on shins.  A summary of defects noted recurrent sinusitis - uses antibiotics once yearly.

The VA examiner noted that during the Veteran's second period of active military duty and within a year following his active military service he continued to manifest a respiratory disability as documented by: a September 2005 Annual Medical Certificate (listing medication to include Flonase for allergies - take as needed), a February 2005 Post Deployment Health Assessment (noting health got worse with symptoms of chronic cough and runny nose during this deployment, noting exposures to pesticides and smoke from oil fire and smoke from burning trash, and solvents.  Exposure concerns environmental.  No referral to ENT noted.  Comments including chronic URI symptoms), an April 2005 Maxillofacial CT (for recurrent sinus pain), and a February 2005 DD Form 2697 (noting "yes" to treated by a health care provider, suffered illness or injury, taking medications, and having concerns about health.  Health care provider comments include: breathing problems secondary to chronic URIs).

The VA examiner noted that the Veteran continued to have a respiratory disorder after his second period of active duty military service as best summarized in a discharge summary for hospitalization in January 2006 for a deviated nasal septum and hypertrophy of inferior turbinates with history of nasal obstruction for many years.  He described this as "sinus problems," but his sinus CT was normal.  The VA examiner noted that the Veteran had been trying nasal steroids, but without any improvement in the airway.  In addition, he was known to snore and be a mouth breather.  It was noted that the Veteran had a septoplasty and bilateral inferior turbinoplasties.

The VA examiner summarized that the Veteran has a long history of allergic rhinitis with sinus problems, which clearly and unmistakably existed prior to service, and that was unchanged by military service, as documented by multiple physicals and annual medical certificates, and normal spirometry, normal chest X-rays, Maxillofacial CT with minor paranasal sinus disease and for which he had elective septoplasty and bilateral inferior turbinoplasties in January 2006 after treatment with nasal steroids did not improve his airway.

The January 2015 VA examiner's opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims file and is consistent with the evidence of record, namely the Veteran's pre-service and service treatment records, and it is accompanied by a sufficient explanation.  The service and post-service records, as a whole, fully support this finding, providing only more evidence against this claim.     

The Board has considered the May 2011 and October 2013 VA opinions, however given that the claim was remanded for additional clarifying opinions, the May 2011 and October 2013 VA opinions are accorded little probative value. 

Given the foregoing, the Board finds that the most probative evidence of record clearly and unmistakably shows that the Veteran's respiratory disability was not aggravated by his active duty service.  Wagner; Horn.  There is no basis to allow the Veteran's claim for service connection for his preexisting respiratory disability.  Both the facts and the medical evidence, overall, providing highly significant evidence against the claim that meets this high standard. 

Consideration has been given to the Appellant's assertion that his respiratory disability was either aggravated by his active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a respiratory disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Allergic rhinitis and sinusitis are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that multiple VA medical opinions were needed to address the root cause of this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report his breathing difficulties, there is no indication that the Veteran is competent to provide an opinion that the reported respiratory problems represented an aggravation of his allergic rhinitis and sinusitis (as opposed to the natural waxing and waning of the conditions), or to link his current diagnoses of allergic rhinitis and sinusitis to his period of military service (June 1981 to June 1985).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for the above-cited respiratory disabilities.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As there is no competent medical evidence of record to support the claim for service connection for a respiratory disability the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in April 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  In March 2011, the Veteran was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2011 notice, the matter was readjudicated in a May 2012 supplemental statement of the case. As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations and opinions in May 2011, October 2013, April 2014 and January 2015.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the May 2011 and October 2013 opinions were not adequate, the Board remanded the claim so that additional VA opinions could be obtained.  The Board finds that the April 2014 and January 2015 VA opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Another examination, beyond the numerous already undertaken, would be deeply senseless. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2011, March 2013 and March 2014.  All the remand actions have now been accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a respiratory disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


